Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 1 of 49

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

IN RE:

EX PARTE APPLICATION OF ALONSO Misc. Action No.
ANCIRA ELIZONDO FOR AN ORDER

TO OBTAIN DISCOVERY FOR USE IN

FOREIGN PROCEEDINGS PURSUANT

TO 28 U.S.C. § 1782

 

MEMORANDUM OF LAW IN SUPPORT OF ALONSO ANCIRA ELIZONDO’S
EX PARTE APPLICATION TO OBTAIN DISCOVERY FOR USE
IN FOREIGN PROCEEDINGS PURSUANT TO 28 U.S.C. § 1782
I.

Il.
IV.

Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 2 of 49

 

TABLE OF CONTENTS
Page
INTRODUCTION oe ececcecstesseecnecneceecssesseeseeeesaeseceessaeessensenseeesessessonsesseesesserseeneeeeeeee 1
FACTUAL BACKGROUND 1.0... ceceeesceeeeneeesceseeneessesseeeaeeaeeseseaetasceaeesenaesaeseesaeersetaseeneed 2
A. Alonso Ancira Elizondo and AHMSA ...... cee cecccsseesecereesecsseesseesaesneeeneceseonsesseonaes 2
B. Allegations Underlying the Arrest Warrant ........ ec ciceesesssceseesesscesseeraeeeseensssseonaes 4
1, OVELVICW.... ee eeccccssccestcecseeeteceonseseneeeesneceeeesseeseseeseesaesessesesscesseensasensaenseenea 4
2. The Contracts for Mr. Lozoya’s Advisory Services ........:eccseceesesseeeeeeteeeee 4
3. The Alleged Transfer to Purchase Real Estate .........eeeeesceeceeseeseeceneeeeeeees 6
4, Agro Nitrogenados Sale... .cccceecesssccsssccssseecsseeesseeccsseecseeesseesesaeseneesnaeeeneons 6
C. The Mexican Criminal Proceeding and Spanish Extradition Proceeding................ 8
1. México’s Issuance of the Arrest Warrant, Freezing Order and
Request for an Interpol Red Notice ..... cece eee eeecessenstsscsscrsessersenserseeaeens 8
2. Mexican Authorities’ Failure to Afford Mr. Ancira Due Process in
Issuing the Arrest Warrant ......... cece cecssecsceseessesserscseessessssssessensesseeeesseeenes 8
3. Mexican Federal Court Decision Declaring That the Criminal
Complaint Against Mr. Ancira Was Time-Barred........ ee ceeeeeeeeeeeeeeseeeeeeaee 9
4. Status of the Mexican Criminal Proceeding oc. ce eeeeseesecenerteeneeneeenee 11
5. The Spanish Extradition Proceeding... eee ceeeseeeeseeeeeceneeeeeeseeseesneenaees 12
REQUESTED DISCOVERY 0... ceeceecssesssceceesceeenesenecseceeeeseceaeeaeeseeeesaeeaseseeseseaeeaevaeeneentey 13
ARGUMENT ........cccccsssesssssecceeceseceeeeseseaeceaeesseceaeesneesnecanenaesseessaesseecsecossesseenaesseesseseseenaeed 17
A. Legal Framework ..........ccccessscesseeesscecsccessecssseeeeseecesascnsceeeeecesseeseeseeeesaeeeeeeeeaesenas 17
B. The Applications Meet the Statutory Requirements of Section 1782.0... 19
1. UBS “Resides” or Is “Found” in the District of Connecticut... eee 19
2. The Requested Discovery Is “For Use” in a Foreign Proceeding.............. 20
3. Mr. Ancira Is An “Interested Person” in the Foreign Proceedings............ 24
C, The Jntel Discretionary Factors Weigh in Favor of Granting the
Application... ceccecescesesceceeneeesseeescecsecesneeesseeeesnecesseeesasessasesssaseseeseseeesseseseseesaergas 24
1, The First Jnte/ Factor Favors Granting Discovery ..........ceeeeseeseeeeeeneeeeees 25
2. The Second /nte/ Factor Favors Granting Discovery ..........:.:eeeeeeeseerees 25
3. The Third Jnte/ Factor Favors Granting Discovery 00... ccc eeceeeeseeseeseoreees 27
4, The Fourth Jntel Factor Favors Granting Discovery.........eeceeeeeeeereeeeees 29
CONCLUSION (0... eccccccseeseesseseceeeeseeceesecaecnessecnaeeesacesaesaecsacaesseeseesaeenssaesaensaeaeeaeeaeeaeeneed 30
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 3 of 49

 

TABLE OF AUTHORITIES
Page(s)
Cases

Brandi-Dohrn v. [IKB Deutsche Industriebank AG,

673 F.3d 76 (2d Cir. 2012)... ceecescccsseesseecesneeeserecesnecseeeeessaessasessesosaseosaeenes 17-18, 20, 23, 28
Bristol-Myers Squibb Co. v. Superior Ct. of Cal.,

__US. _, 1378S. Ct. 1773, 198 L.Ed.2d 395 (2017)... cc eeeeeseesssecssssessessessessessessesecseeseenees 19
Certain Funds, Accounts and/or Inv. Vehicles v. KPMG, L.L.P.,

798 F.3d 113 (2d Cir. 2015)... ccc ccscesceceessecenecseeesseceeessecsseessessseessessesseeessssensscesesessaseeesasenes 22
Euromepa, S.A. v. R. Esmerian, Inc.,

51 F.3d 1095 (2d Cir. 1995)... ccccccecsscetcceseeeseecneecsceeseeeeeeesseceeecnsecesecesestsesseeeseesseseeeeeaaes 18, 25
Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919, 131 S.Ct. 2846, 180 L.Ed.2d 796 (2011) cece eeeceeeresereceneeesseesseeneeneeeegs 19
Gushlak v. Gushlak,

486 F. App’x 215 (2d Cir, 2012) ooo ecceccseccseesseceseeseteeeseerseesscsseesessscsssseeesseesseseessessesseeseessess 1
In re Accent Delight International Ltd.,

869 F.3d 121 (2d Cir. 2017)... ccecceccccssesteesnceeseecneecsneeeseeeecesneceeeesaeeeeeseaeesseeeeeeesestseeeneeseaees 17, 23
In re Application of Operacion y Supervision de Hoteles, S.A. de CV.,

No. 14 Misc. 82, 2015 WL 82007 (S.D.N.Y. Jan. 6, 2015)... cesses ceeeeeeeeseesseeeeeesnseeeeensees 26
In re Bayer AG,

146 F.3d 188 (3d Cir. 1998)... ceeesscseeeeseecsseeeseesseceseesseenssessssnsesseesssessseeseesessseseseneesns 27, 29
In re Berlamont,

773 F.3d 456 (2d Cir. 2014)... ccccceccscsrsesneeceeeeseceseeeeeeseceeesseceseeaeenseessesssesssasesessseasnessaeeses 21
In re Edelman,

295 F.3d 171 (2d Cir. 2002)... ccc ceccccssssccenecesrecteeceessaeesseesseceseseecesseseesesnieeeseessesengs 18-19, 29
In re Grupo México SAB de CV,

No. 3:14-MC-00073, 2014 WL 12691097 (N.D. Tex. Oct. 17, 2014) wee eeeeeeees 26
In re Grupo Qumma,

No. M 8-85, 2005 WL 937486 (S.D.N.Y. Apr. 22, 2005) ..cceceeeeeseessecscseescessenseeseesenesesseenes 26
In re Hornbeam Corp.,

722 F. App’x 7 (2d Cir. 2018) cece cececessceneeeeeeeessestessessscsssesecssessessesssesssssesssesnsesseceeneseeeeas 22

il
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 4 of 49

Inre IJK Palm LLC,

No. 3:16-MC-171, 2019 WL 2191171 (D. Conn. Jan. 30, 2019)... ccccessecesesteeeeenernees 1, 22
Inve Kidd,

No. 3:20-MC-0016, 2020 WL 2404928 (D. Conn. May 12, 2020)... cccccscccsseesteesteeetseeteeenes 1

In re Malev Hungarian Airlines,
964 F.2d 97 (2d Cir, 1992)... ccccscccsccsecesseeseecsecsecesseseeecseeessscenecesecseecsesessesacessseseaeeeeeenseeaaes 30

In re Mangouras,
No. 17-MC-172, 2017 WL 4990655 (S.D.N.Y. Oct. 30, 2017) oe eecesscsteeeteceeeeneeseseoneeees 27

In re Metallgesellschaft,
121 F.3d 77 (2d Cir. 1997). escesececeseesecsecssecseeseceaecsesseesaeeseceeseeesaesaesnsseaeeseseresaeeseeas 18, 28

In re Request for Int'l Judicial Assistance from the Sixteenth Family Court of the
Supreme Court of Justice of the Fed. Dist.,

No. 14-MC-80083, 2013 WL 1202545 (N.D. Cal. Mar. 19, 2014)... ceecccccssstseerseneeeeenees 26
In re Sampedro,

No. 3:18-MC-47, 2018 WL 5630586 (D. Conn. Oct. 30, 2018) oc. cee eeeescesteeseneeeeneeeeees 17, 27
Inre Samsung Elecs., S.A. de C.V.,

No. 06-20639-CIV, 2006 WL 8433576 (S.D. Fla. Apr. 12, 2006)... cccccceseceesecesseeeseeeentees 26
In re del Valle Ruiz,

939 F.3d 520 (2d Cir. 2019) ooo ceccccssecesnccessecessnecesaeessneeseeecsseeesseeseiecesateesaeecensesesaeeesneees 19-20
Intel Corp. v. Advanced Micro Devices, Inc.,

S42 U.S. 241 (2004) oe eee ceceesnecseeessesesecseeeseessecesaesnecesseossesseecnaessaecnteseeesaseeeseasonneses passim
IPCom GMBH & Co. KG v. Apple Inc.,

61 F. Supp. 3d 919 (N.D. Cal. 2014) oe ccceseeseceseerseeeneesenereeeeeeeecsaeesseseaesseesseeesasenus 21-22
Medeiros v. Int'l Game Tech.,

No. 2:16-CV-00877, 2016 WL 1611591 (D. Nev. Apr. 22, 2016)........cccccccesseesseessereeseeeeees 24
Mees v. Buiter,

793 F.3d 291 (2d Cir. 2015)... ccc cccccccscccscccsseccnseeceseessseeessaeeceseeseseeseeesseeeeeresseaesesaeeeenseessaeeess 23
Pfaff v. Deutsche Bank AG,

No. 20 Misc. 25, 2020 WL 3994824 (S.D.N.Y. July 15, 2020) oe eeceecsecessecestscesneeeeeneeeeees 20
Weber v. Finker,

554 F.3d 1379 (Lith Cir, 2009) oo cccccscsccesscctseeseessrecseeceseceaecesceeecsesesseceesersseersaeeeseesates 21

ill
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 5 of 49

Statutory Authorities

28 ULS.C. § 1782 ieee ccccceccensceseeesecseeesseessersseeecseeesscssessseessaseseseesesssaseseeesesesessseseeeneeeneesages passim

Fed. R. Civ. Po 26 icc ceccsscceecssessecessesssesssssecssesssscessseseessesseneesetessessseeeseseaseneesseeneseneeeneesasenes 30

iv
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 6 of 49

I. INTRODUCTION

Alonso Ancira Elizondo (“Applicant”) respectfully files this memorandum of law
(“Memorandum”) in support of his ex parte application (“Application”) for judicial assistance
pursuant to 28 U.S.C. § 1782 (“Section 1782”).! Mr. Ancira has been falsely charged with money
laundering in México and, for over a year since his arrest in Spain, has been fighting (and continues
to fight) against a request by México seeking his extradition (“Extradition Request”). The
discovery sought herein will support Mr. Ancira’s efforts in defending against money laundering
charges pending against him in México (“Mexican Criminal Proceeding’’) and a related extradition
proceeding pending against him in Spain (“Spanish Extradition Proceeding”).

Mr. Ancira is the victim of a carefully orchestrated retaliation campaign by current
Mexican President Andrés Manuel Lopez Obrador against his political enemies. While the current
Mexican government has styled this campaign as a fight against corruption and for social justice,
at bottom, that is a mere disguise for settling personal grievances with political rivals. These
politically motivated money laundering charges against Mr. Ancira are baseless, yet have already
had a detrimental impact on his liberty and livelihood. For this reason, Mr. Ancira needs the
requested discovery to exculpate himself against those charges. By seeking this information,
Mr. Ancira is demonstrating that he has nothing to hide and wants to prove his innocence.

Mr. Ancira brings this Application seeking permission to subpoena documents and
information for use in the Mexican Criminal and Spanish Extradition Proceedings from UBS AG

(“UBS”), a non-party bank located within the District of Connecticut, and specifically its

 

I Courts in the Second Circuit routinely entertain ex parte applications pursuant to Section 1782. See Gushlak
v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (“[I]t is neither uncommon nor improper for district courts to grant
applications made pursuant to § 1782 ex parte.”); see also In re Kidd, No. 3:20-MC-0016, 2020 WL 2404928, at *2
n.2 (D. Conn. May 12, 2020) (quoting Gushlak); In re IJK Palm LLC, No. 3:16-MC-171, 2019 WL 2191171, at *1
n.1 (D. Conn, Jan. 30, 2019) (same). This is because an opposing party may move to quash a subpoena issued pursuant
to a Section 1782 application, thereby preserving its due process rights. See Gushlak 486 F. App’x at 217.
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 7 of 49

Stamford, Connecticut branch.” Mr. Ancira seeks from UBS documents and information relating
to an account at UBS (“UBS Account”) through which the payments underlying the alleged money
laundering charges were made. Mr. Ancira will use the documents and information obtained via
the subpoena in the Mexican Criminal and Spanish Extradition Proceedings to prove that the funds
were transferred to UBS in connection with legitimate contracts for consulting services.

As detailed below, this Application meets both the statutory requirements and the four
discretionary factors set forth by the Supreme Court in Jntel Corp. v. Advanced Micro Devices,
Inc. 542 U.S. 241 (2004), for courts to consider when determining whether to grant the relief
sought under Section 1782. In summary, they are as follows: (1) UBS resides or is found in the
District of Connecticut; (2) the Requested Discovery will be for use in foreign proceedings;
(3) Mr. Ancira is an interested party in the foreign proceedings; and (4) each of the four Intel
factors weighs in favor of the discovery sought by Mr. Ancira. Accordingly, the Application
should be granted.

Il. FACTUAL BACKGROUND
A. Alonso Ancira Elizondo and AHMSA

Mr. Ancira is a 68-year-old dual citizen of México and the United States and a Texas
resident. He is married and has one daughter. Declaration of Juan P. Morillo ¥ 5 (‘Morillo Decl.”).
Mr. Ancira holds a law degree from the Universidad Andhuac, an elite Catholic university in
Mexico City, México; an Honorary Doctorate from the University of the Incarnate Word, a private
Catholic university in San Antonio, Texas; and a Honorary Doctorate from Texas A&M

University-San Antonio. Morillo Decl. { 6.

 

2 Mr. Ancira seeks to issue a subpoena for documents and information substantially in the form set forth in
Exhibit A (appended hereto).
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 8 of 49

Mr. Ancira is the controlling shareholder and Chairman of the Board of Altos Hornos de
México, S.A.B. de C.V. and its subsidiaries (together, “AHMSA”), the largest integrated steel
producer in México. He served as the chief executive officer of AHMSA from 1991 until 2004.
Morillo Decl. ¢ 7. AHMSA produces and markets flat steel products, such as hot and cold rolled
coil and tinplate, wire rods, and reinforcing bars throughout México. Its products are used in the
automotive, construction and oil industries, and are suited for heavy machinery as well as for
packages and household appliances. AHMSA is headquartered in Monclova, México and is the
biggest employer in the State of Coahuila, which borders Texas. Morillo Decl. {J 8-9. In total,
AHMSA employs approximately 19,000 individuals and, as of the end of Q1 2020, had over USD
2.5 billion in assets. Morillo Decl. ¥ 9.

Mr. Ancira is a member of the boards of directors of the (1) American Iron & Steel Institute,
Inc., one of the oldest trade associations in the United States; (2) World Steel Association, the
international trade body for the iron and steel industry; and (3) Teresa Lozano Long Institute of
Latin American Studies at the University of Texas in Austin. Morillo Decl. { 10. Between the
early 1990s and 2015, Mr. Ancira served as the President of México’s National Iron and Steel
Chamber (““CANACERO”) four times. Morillo Decl. § 11. Mr. Ancira is well-known as a
philanthropist in Texas’s Mexican-American community, notably through his non-profit
organization, Mexicans and Americans Thinking Together (“MATT”), which provides education
and social outreach programs among other things. In addition, Mr. Ancira has been closely
involved in efforts to restore the Spanish Missions in San Antonio. Reflective of Mr. Ancira’s
charitable endeavors and dedication to his community, former Texas Secretary of State Hope

Andrade has described him as a “great man, kind and generous.” Morillo Decl. ¥ 12.
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 9 of 49

B. Allegations Underlying the Arrest Warrant
1. Overview

On May 25, 2019, México issued warrants for the arrests of (1) Mr. Ancira; (2) Emilio
Ricardo Lozoya Austin, a Mexican economist, lawyer and politician and General Director of
Petréleos Mexicanos (“Pemex”), the Mexican state-owned petroleum company, from
December 2012 to February 2016; and (3) Gilda Susana Lozoya Austin, Mr. Lozoya’s sister.
Morillo Decl. {¥ 14-15.

The arrest warrant against Mr. Ancira (“Arrest Warrant’), as well as those against Mr.
Lozoya and Ms. Lozoya, relate to an investigation by the Mexican criminal authorities — including
the Fiscalia General de la Republica (“FGR”), the Federal Prosecutor’s Office — regarding, inter
alia, the following: (1) payments that AHMSA made to Mr. Lozoya in June and November 2012
pursuant to two contracts, dated March 2012 and October 2012, for Mr. Lozoya’s advisory services
regarding, among other things, the construction of an intercity train in and around Mexico City;
(2) the purchase of an apartment in Mexico City by Mr. Lozoya in November 2012 using funds
purportedly from the UBS Account; and (3) the purchase of Agro Nitrogenados, a fertilizer
company owned by AHMSA, by Pro AgroIndustria, S.A. de C.V. (“Pro AgroIndustria”), a Pemex
subsidiary (“AHMSA Investigation”). Arrest Warrant, 16-31 (Morillo Decl. § 14, Ex. 1); see also
generally Extradition Request (Morillo Decl. § 20, Ex. 2).3

2. The Contracts for Mr. Lozoya’s Advisory Services

Prior to joing Pemex, Mr. Lozoya had worked at OHL México SAB de C.V. (““OHL”),

the Mexican subsidiary of Obrascén Huarte Lain, S.A., a Spanish construction and engineering

company. Morillo Decl. 4 29. Given Mr. Lozoya’s background in the construction and

 

3 Both the Arrest Warrant and Extradition Request have been filed with the court in Spain in connection with
the Spanish Extradition Proceeding and are publicly available as part of that filing.
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 10 of 49

engineering industry, AHMSA retained him to provide advice regarding a project to build a train
between Mexico City and Toluca (a city to the west of Mexico City). Morillo Decl. {J 28-29. On
March 1, 2012, AHMSA executed a contract with Mr. Lozoya (through a German company called
Luximo Wolfsburg Postrabe 6 GMBH (“Wolfsburg”)) to provide consulting services for the
project (“March 2012 Contract”). Morillo Decl. ¢ 28.

As set forth in the March 2012 Contract, AHMSA paid Mr. Lozoya (through Wolfsburg)
USD 500,000 for his work. On June 12, 2012 and pursuant to instructions in an invoice from
Wolfsburg (dated May 1, 2012) and a letter from Mr. Lozoya on behalf of Wolfsburg (dated June
6, 2012), AHMSA sent USD 500,000 from its account at Banco Mercantil del Norte (“Banorte”)
to an account called Tochos Holding Limited (“Tochos Holding”) at UBS in Geneva. Morillo
Decl. ff] 30-31.

In October 2012, AHMSA again decided to retain Mr. Lozoya to (1) provide additional
consulting advice regarding the intercity train project between Mexico City and Toluca; and (2)
conduct analyses regarding, among other things, the storage of primary materials (e.g., purchased
scrap metals) in Coahuila. Morillo Decl. 432. At or around that time, AHMSA was implementing
a plan to expand its production capabilities, which would involve substantial increases in the
amount of raw materials it received for production and the amount of finished products. AHMSA
thus sought advice regarding the logistics of transporting both raw materials and final products as
well as storing raw materials prior to processing. Morillo Decl. ¢ 33.

On October 25, 2012, AHMSA executed a contract with Mr. Lozoya (through Wolfsburg)
relating to his advice on the above projects and, as set forth in the contract, agreed to pay
Mr. Lozoya a total of USD 3 million (“October 2012 Contract’). Morillo Decl. {| 34. Between

November 1 and November 28, 2012, and pursuant to instructions in a letter from Mr. Lozoya on
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 11 of 49

behalf of Wolfsburg (dated October 29, 2012) and three invoices from Wolfsburg to AHMSA
(dated October 31, November 6 and November 15, 2012), AHMSA sent approximately USD 2.9
million from its account at Banorte to Tochos Holding at UBS in Geneva. Morillo Decl. at {J 35-
36. Specifically, AHMSA made these transfers on November 1, November 9, November 16 and
November 28, 2012. Morillo Decl. ¥ 36.

On November 21, 2012, Mr. Lozoya provided written analyses concerning the following
to AHMSA: (1) the train project between Mexico City and Toluca, which would involve creating
a tunnel through the Sierra de las Cruces mountains and thus required an assessment of the
feasibility of construction by engineers specialized in hydraulics and geology; and (2) the
consequences of AHMSA’s expansion in production on logistics and, notably, the delivery and
storage of primary materials. Morillo Decl. { 37.

3. The Alleged Transfer to Purchase Real Estate

According to the Arrest Warrant and Extradition Request, on November 7 and
November 13, 2012, the Tochos Holding account at UBS sent transfers of USD 1.5 million and
USD 1.08 million, respectively, to an account at Intercam Casa de Bolsa, S.A. de C.V. in México
for the benefit of an individual named Maria del Carmen Ampudia Cardenas. According to the
Mexican authorities, these payments were allegedly made by Mr. Lozoya to purchase a house in
Mexico City owned by Ms. Cardenas. Arrest Warrant at 17-20; Extradition Request at 6-7.

4, Agro Nitrogenados Sale

On November 1, 2013, PMI Holdings B.V. (“PMI”), a Pemex subsidiary, approved
allocating USD 475 million to purchase, refurbish and develop Agro Nitrogenados, a fertilizer
plant located in Coatzacoalcos, Veracruz, México. The plant was then-owned by AHMSA.

Morillo Decl. J 38-39.
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 12 of 49

On December 17, 2013, the Pemex Board of Directors acknowledged PMI’s purchase and
refurbishing of Agro Nitrogenados. Morillo Decl. 4 40. On December 20, 2013, Agro
Nitrogenados and Pro AgroIndustria (another Pemex subsidiary) executed a contract relating to
the sale for a total of USD 275 million (comprising USD 264 million for Agro Nitrogenados’s
assets and USD 11 million for the company’s buildings). Morillo Decl. ¥ 41.

On January 16, 2014, PMI executed a contract for both the acquisition and “revamping” of
Agro Nitrogenados’s assets and publicly disclosed that this would require an investment of USD
475 million.* Also in January 2014, the Mexican Comisién Federal de Competencia Econémica
(Antitrust Division) approved the sale, and Barclays plc issued a valuation report that assessed
Agro Nitrogenados’s assets at approximately USD 277 million. Morillo Decl. {§ 41-42. On May
30, 2014, Pro AgroIndustria purchased Agro Nitrogenados’s assets and, in August 2014, executed

a contract with Cobra Instalaciones México relating to the rehabilitation of these assets.°

 

4 See Pemex, Form 6-K Filing with the U.S. Securities and Exchange Commission, 16 (March 2014),
https://www.sec.gov/Archives/edgar/data/932782/0001 193 12514094963/d689375d6k.htm (“On January 16, 2014,
PMI signed an agreement to purchase and revamp assets belonging to the Agro Nitrogenados, S.A. de C.V., including
aclosed fertilizer production facility in Pajaritos, Veracruz. This new plant is expected to produce 990 Mt of urea per
year. The project requires an investment of up to U.S. $475 million, which includes the purchase price of current
assets, as well as the cost of revamping and renewing the plant. The expected level of production of urea represents
approximately 75% of national demand for urea. Ammonia, one of the main inputs for the production of urea, will be
supplied by PEMEX’s petrochemical complex in Cosoleacaque, Veracruz, located just 28 kilometers from the Agro
Nitrogenados facilities.”).

5 See Pemex, Form 6-K Filing with the U.S. Securities and Exchange Commission, 11 (Nov. 2014),
https://www.sec.gov/Archives/edgar/data/932782/0001193 125 14397773/d811944d6k.htm (“On May 30, 2014, Pro-
Agroindustria, S.A. de C.V., a PMI Comercio Internacional affiliate, purchased the assets of Agro Nitrogenados, S.A.
de C.V. On August 29, 2014, Pro-Agroindustria entered into an engineering, procurement and construction contract
under the Open Book contract type with Cobra Instalaciones Mexico. The contract is aimed at rehabilitating the assets
acquired from Agro Nitrogenados. Phase I, which will last approximately 15 months, is aimed at beginning operations
of first urea production train, which is expected to produce approximately 1.4 tons of urea per day. Phase II, which
will last approximately five months upon the conclusion of Phase I, is expected to place into operation the second urea
train. Together, these trains are expected to produce approximately 990 annual tons of urea.”).
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 13 of 49

Cc, The Mexican Criminal Proceeding and Spanish Extradition Proceeding

1, México’s Issuance of the Arrest Warrant, Freezing Order and Request
for an Interpol Red Notice

On May 23, 2019 (two days before México issued the Arrest Warrant), Mr. Ancira traveled
from México to the United States to see his daughter in New York. Unaware of the issuance of
the Arrest Warrant, Mr. Ancira left New York several days thereafter for a holiday in Palma de
Mallorca, Spain. Morillo Decl. J 13-14.

On May 27, 2019, Mexican criminal authorities announced it had filed charges against MR.
Ancira. Morillo Decl. { 17. That same day, the Mexican Financial Intelligence Unit (“UIF”) —
which is part of the Mexican Finance Ministry and responsible for detecting and preventing
financial crimes as well as enforcing financial crime regulations — froze accounts held by both
AHMSA and Mr. Ancira at Mexican banks. Morillo Decl. { 17. The following day, May 28,
2019, the Mexican authorities requested the issuance of an Interpol “Red Notice” against Mr.
Ancira. Morillo Decl. ¥ 18.

On May 28, 2019, Mr. Ancira was arrested in Mallorca. After being detained for
approximately one month, Mr. Ancira was released on bail. For over a year, he has been unable
to travel outside of Spain and is required to self-report to the Spanish authorities every two
days. Morillo Decl. ¥ 19.

2. Mexican Authorities’ Failure to Afford Mr. Ancira Due Process in
Issuing the Arrest Warrant

Prior to the issuance of the Arrest Warrant and Interpol Red Notice, the Mexican criminal
authorities never summoned Mr. Ancira to appear in court in México to face the charges. Morillo
Decl. 7 23. That Mexican criminal authorities did neither violates Mexican law. On August 14,
2020, the Mexican Supreme Court (Suprema Corte de Justicia de la Nacién) issued a

“Gurisprudencia’” (which sets forth legal guidance binding on lower courts) concerning the issuance
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 14 of 49

of arrest warrants (“Jurisprudencia’”). The Jurisprudencia became effective for all courts as of
August 17, 2020 and applies to matters that were initiated prior to that date, including that against
Mr. Ancira. Morillo Decl. ¥ 24.

As set forth in the Jurisprudencia, the Mexican Supreme Court states that prosecutors
seeking an arrest warrant must either (1) request that the criminal court summon the defendant to
an initial hearing in good faith before ordering his or her arrest; or (2) prove to the criminal court
why there is a need for confidentiality (e.g., the defendant is a flight risk) and the first factor cannot
thus be satisfied. Only after the prosecutors prove the need for confidentiality can a Mexican court
issue an arrest warrant on an ex parte basis. Absent satisfaction of either of these conditions, the
Mexican Supreme Court held that the issuance (much less execution) of an arrest warrant against
a defendant violates that defendant’s rights under the Mexican constitution. Morillo Decl. 24.

3. Mexican Federal Court Decision Declaring That the Criminal
Complaint Against Mr. Ancira Was Time-Barred

In February 2020, Mr. Ancira filed a writ of amparo with the federal court in Chiapas,
México (“Chiapas Amparo”). Declaration of Gustavo Adolfo Madero Ucero, {] 24 (“Mexican
Counsel Decl.”). An amparo is a type of legal recourse that individuals and entities (such as
companies) in México, Spain and other primarily Spanish-speaking countries can use in order to
challenge actions of the state (e.g., an arrest warrant, seizure of a party’s assets) that may violate
fundamental human rights (e.g., freedom of religion), due process and constitutional rights.
Morillo Decl. 4 25; Mexican Counsel Decl. § 22; Declaration of Javier Sanchez-Vera Gomez-
Trelles and Manuel Ollé Sesé, J 15 (“Spanish Counsel Decl.”).

In the Chiapas Amparo, Mr. Ancira argued that the Secretaria de Hacienda y Crédito
Publico, or Ministry of Treasury, had failed to file a criminal complaint for money laundering

against him within the three-year statute of limitations period prescribed by article 107 of the
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 15 of 49

Mexican Federal Criminal Code. Mexican Counsel Decl. | 24; see also Morillo Decl. 7 25. In
México, the filing of a criminal complaint — which sets forth allegations of potential criminal
offenses (such as money laundering) and is typically filed by the victim of the offense — initiates a
criminal investigation by the Mexican law enforcement authorities. Mexican Counsel Decl. 9 9.
On August 13, 2020, the court in Chiapas held that the criminal complaint against
Mr. Ancira, which had been filed in May 2019, was time barred because the Ministry of Treasury
(which, by law, is the “victim” of money laundering offenses and thus is the only party with legal
standing to file such. complaints) had failed to file it within the three-year statute of limitations

period (“Chiapas Amparo Decision”). Mexican Counsel Decl. ¥ 25; Morillo Decl. ¥ 26.

 

Given the lapse of the statute of limitations, the Chiapas court concluded that the criminal
court in Mexico City — which is the court that issued the Arrest Warrant — had to immediately
cancel the Arrest Warrant and informed the Mexico City court of its decision. Mexican Counsel
Decl. 7 25. The Mexico City criminal court did not do so because of a pending decision in a
separate amparo proceeding that Mr. Ancira had filed with the court dedicated to criminal amparo
cases in Mexico City challenging the FGR’s issuance of the Arrest Warrant (“Mexico City
Amparo”). This court denied the Mexico City Amparo in late November 2019, a decision that Mr.
Ancira appealed in December 2019. Mexican Counsel Decl. 23. As a decision from the court
hearing the appeal of the Mexico City Amparo remains outstanding, Mr. Ancira (through his
representatives) asked the Chiapas court for clarification regarding the Chiapas Amparo Decision
(e.g., on its applicability). The Chiapas court thereafter issued an order directing the cancellation
of the Arrest Warrant (“Cancellation Order’). The Chiapas court wrote that its order had to be
enforceable with immediate effect because the case involved Mr. Ancira’s personal liberty.

Mexican Counsel Decl. 7 25.

10
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 16 of 49

Shortly after the court issued the Chiapas Amparo Decision, prosecutors from the FGR
filed an appeal challenging it. Federal prosecutors also requested that the Chiapas court stay
enforcement of the Cancellation Order and the Chiapas Amparo proceeding in general, on the basis
that enforcement of the Cancellation Order may cause irreparable harm to the FGR. On August
20, 2020, the Chiapas court granted the stay. Mexican Counsel Decl. { 26.

On the same day, August 20, 2020, the Consejo de la Judicatura Federal (“CJF”), or Federal
Judicial Council (which is responsible for, among other things, disciplinary actions against judges),
suspended the judge who issued the Chiapas Amparo Decision for six months. The CJF made
such determination on the rationale that the Chiapas judge issued an order finding that the statute
of limitations had lapsed despite knowledge that another court had denied the Mexico City Amparo
(in which Mr. Ancira challenged the validity of the Arrest Warrant) in November 2019. Mexican
Counsel Decl. { 27. During his daily press conference on August 20, 2020, Mr. Lopez Obrador
(who is publicly targeting his political rivals and their supporters, including Mr. Ancira)
predictably dismissed the import of the Chiapas Amparo Decision. See Excerpt of August 20,
2020 Press Conference (Morillo Decl. J 27, Ex. 3).

4. Status of the Mexican Criminal Proceeding

Given the aforementioned procedural developments — which are highly unusual in amparo
proceedings in México — as of the date of this Application, the Mexican Criminal Proceeding
against Mr. Ancira remains ongoing and the Arrest Warrant remains in effect. In particular and as
described below, the Mexican Criminal Proceeding against Mr. Ancira is in the initial investigation
stage. Mexican Counsel Decl. 4 20, 28.

México’s criminal justice system entails three basic stages (excluding appeals or amparo
proceedings), as follows: (1) the investigation stage, which commences with the filing of the

criminal complaint and comprises (i) an initial investigation, typically conducted by prosecutors

11
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 17 of 49

with the assistance of the police (either at the state or federal level) and that culminates in an initial
hearing similar to an arraignment where the prosecutors explain the evidence in their possession
and their preliminary legal theory of the case to the court and the defendant; and (ii) if the court
determines there is sufficient evidence for prosecutors to bring a case to trial, a formal
investigation, which is conducted by the same prosecutors who did the initial investigation but
may encompass additional evidence-gathering to prepare for trial and is overseen by the court (e.g.,
the court sets a deadline for completion of the further investigation); (2) the intermediate stage,
which commences with prosecutors filing what is called an “accusation” (which is akin to an
indictment and sets forth the criminal charges) and encompasses all pre-trial motions and
discovery; and (3) the trial. Mexican Counsel Decl. {J 7-13.

The proceeding against Mr. Ancira is necessarily at the investigation stage because the
initial hearing ~ during which prosecutors present the evidence in their possession and legal theory
of the case to a defendant and the court — has not yet taken place. Mexican Counsel Decl. ¥ 20.
During this (and any stage described above), Mr. Ancira can present evidence to the federal
prosecutors (which then becomes part of the prosecutors’ investigative file) or to the court.
Mexican Counsel Decl. § 14. Under the Mexican criminal system, prosecutors are required to
maintain a formal “file” containing all documents and information relating to the investigation,
including evidence they have gathered. Mexican Counsel Decl. { 10.

5. The Spanish Extradition Proceeding

On June 21, 2019, México issued the Extradition Request. Notably, México did not attach
copies of the prosecutors’ investigative file (described above), the court’s docket relating to the
case or any evidence used by México to support the Arrest Warrant or the Extradition Request.

Morillo Decl. { 21; Mexican Counsel Decl. J 19; Spanish Counsel Decl. { 7.

12
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 18 of 49

On May 27, 2020 — nearly a year after his arrest — the First Section of the Criminal Chamber
of the National Court of Spain (“First Court”) granted the Extradition Request. On July 15, 2020,
Mr. Ancira appealed the order granting the Extradition Request to the Plenary of the Criminal
Chamber of the National Court of Spain (“Plenary Court”). Spanish Counsel Decl. {{ 12-13;
Morillo Decl. ¢ 22.

As of the date of this filing, a decision from the Plenary Court remains pending but is
expected in September or October 2020, at the earliest. Spanish Counsel Decl. { 13. To the extent
that Mr. Ancira identifies evidence that may assist his defense in the appeal, he would be permitted
to present it. Indeed, Article 24 of the Spanish Constitution, which provides for the fundamental
right to present a defense in a criminal matter, expressly allows for the introduction of new
evidence in the Plenary Court. Spanish Counsel Decl. { 24.

If Mr. Ancira loses this appeal and the Plenary Court affirms the First Court’s granting of
the Extradition Request, he plans to appeal the decision to the Spanish Constitutional Tribunal, the
highest court in Spain, as well as file an amparo further challenging the decision to extradite him
to México. Spanish Counsel Decl. ¥ 15.

Til. REQUESTED DISCOVERY

Faced with criminal charges in México that he participated in transactions that comprised
money laundering, Mr. Ancira is now seeking to marshal evidence showing the lack of impropriety
for these transactions. Through the proposed subpoena to UBS,° Mr. Ancira seeks documents and
information in UBS’s possession, custody and/or control relating to an account held by Tochos
Holding (the UBS Account) with IBAN CH610024024088097460T from March 1, 2012 through

August 31, 2013 (“Relevant Period”).

 

8 See Exhibit A (appended hereto).

13
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 19 of 49

Mr. Ancira seeks information during the Relevant Period because it encompasses the time
from at or around when AHMSA and Mr. Lozoya (through Wolfsburg) executed the March 2012
Contract through the last publicly reported transfer from the UBS Account to a third party within
potential scope of the AHMSA Investigation. In particular and according to one media report, the
UBS Account sent one payment to a third party on or around August 5, 2013,’ meaning that it was
open until at least that month.

First, Mr. Ancira requests information (e.g., sender, recipient, amount, date, counterparty
bank, correspondent bank) for all transactions (e.g., inflows, outflows) for the UBS Account during
the Relevant Period, irrespective of currency (“Transactional Data”).

Second, Mr. Ancira requests information regarding the following transactions that are
currently known to be under investigation as part of the Mexican Criminal Proceeding and, in turn,
the Spanish Extradition Proceeding: (1) the transfers from AHMSA to the UBS Account that were
made pursuant to the March 2012 and October 2012 Contracts; and (2) the transfers from the UBS
Account to Ms. Cardenas purportedly made in connection with Mr. Lozoya’s purchase of real
estate in Mexico City (“Subject Transactions”). Figure 1 lists the Subject Transactions, which,
upon information and belief, are all denominated in U.S. dollars (“USD”) and thus likely to have

been cleared by UBS’s Stamford branch.®

 

7 See Ratil Olmos, “Adquieren propiedad con un fideicomiso,” REFORMA (Aug. 5, 2013) (referring to an
August 5, 2013 transfer of USD 1.2 million from Tochos Holding to an account at the Bank of Montreal),
https://www.reforma.com/adquieren-propiedad-con-un-fideicomiso/ar 1696018 ?v=6,

8 See, e.g., UBS, “Correspondent Banks List” (last updated August 2020) (hereinafter, “UBS Correspondent
Banks List”) (listing “UBS AG, Stamford Branch (UBS is self clearer)” as the correspondent bank for U.S. dollars),
https:/Awww.ubs.com/global/en/bank_for_banks/offering/cash_currency/_jcr_content/par/table.0896104915.file/dGF
ibGVUZXh0OPS9jb250Z W50L2RhbS91 YnMvZ2xvYmFsL2JhbmtfZm9yxX2JhbmtzL2JhbmtiZ2xvYmFsX2Nic3Rv
ZHkvY290L WNibC5wZGY=/cot-cbl pdf.

14
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 20 of 49

 
  

Sine ope ieee he

 

 

 

 

 

 

 

 

 

 

Date ‘ Sender Recipient Amount
(Approximate) (USD)
June 12, 2012 AHMSA Tochos Holding 500,000
November 1, 2012 AHMSA Tochos Holding 1,000,000
; Intercam Casa de Bolsa SA de
November 7, 2012 Holding A , inlin Cardenas (No. 1,500,000
36888689)
November 9, 2012 AHMSA Tochos Holding 1,000,000
Intercam Casa de Bolsa SA de
November 13, 2012 Holding a , ve Cudense (No 1,080,000
36888689)
| November 16,2012 |. AHMSA Tochos Holding 100,000
November 28, 2012 |. AHMSA Tochos Holding 800,000

 

 

For each of the Subject Transactions, Mr. Ancira requests (in addition to Transactional
Data) the following: (1) email correspondence and any other documents (e.g., contracts, Know-
Your-Customer (“KYC”) information) exchanged between (i) UBS personnel and representatives
of the UBS Account, including but not limited to the accountholder(s), beneficial owner(s),
authorized signator(ies) and power(s) of attorney (“UBS Account Representatives”); and (ii) UBS
personnel, including but not limited to discussions concerning the purpose, origin (in the case of
inflows) or destination (in the case of outflows) of the Subject Transaction; (2) documents relating
to due diligence investigations that UBS might have performed to seek to substantiate the basis for

the Subject Transaction, as required under applicable AML statutes, including email

 

° See Arrest Warrant at 12-13; Extradition Request at 9-10.

15
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 21 of 49

correspondence between UBS personnel and UBS Account Representatives and among UBS
personnel, as well as any KYC documents maintained in UBS’s customer management systems
that establish the rationale for the Subject Transaction (e.g., a deposit related to a contract for
services that the client provided UBS at account opening and that is maintained in the client’s
KYC file); (3) copies of any anti-money laundering (“AML”) alerts that UBS’s transaction
monitoring system may have triggered for each Subject Transaction and any correspondence with,
or other documents (e.g., invoices) provided by, UBS Account Representatives; and (4) copies of,
and any documents and information concerning, any Suspicious Activity Reports (“SAR[s]”) filed
in connection with the Subject Transaction anywhere in the world, including in the United States
or Switzerland (“Subject Transaction Information”).

Mr. Ancira requests the Subject Transaction Information for sub-categories (1) and (3)
from the Relevant Period and for sub-categories (2) and (4) from March 1, 2012 through the
present. As to the latter two sub-categories, Mr. Ancira seeks information and documents through
the present because he understands that UBS may have conducted due diligence investigations
and/or filed SARs regarding the Subject Transactions well after August 2013 or even account
closing (e.g., after the media began reporting on the AHMSA Investigation in 2018).

Mr. Ancira intends to use the Transactional Data and Subject Transaction Information
(together, “Requested Discovery’’) to aid in his defense of the Mexican Criminal Proceeding and
to bolster his efforts to fight the Spanish Extradition Proceeding. Among other things, Mr. Ancira
believes, upon information and belief, that the Requested Discovery will support his arguments
that the transfers pursuant to the March and October 2012 Contracts were legitimate and the money

laundering allegations baseless.

16
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 22 of 49

IV. ARGUMENT

A. Legal Framework

Mr. Ancira respectfully submits that this Court should grant the Application because (1) it
meets the statutory requirements set forth in Section 1782 (i.e., the entity from which discovery is
sought resides in the district to which the application is made, the request seeks information and
the production of documents, the discovery is for use in proceedings before foreign tribunals, and
the applicant is an interested person in such proceedings); and (2) weighing the discretionary Jnfel
factors (e.g., whether (i) the target of discovery is a participant in the foreign proceedings; (ii) the
foreign tribunals are receptive to the use of the Requested Discovery; (iii) the request is an attempt
to circumvent foreign law; and (iv) the request is unduly burdensome) compels such result.’

Section 1782 permits district courts to grant discovery for use in a pending or “reasonabl[y]
contemplat[ed]” foreign proceeding. Intel, 542 U.S. at 259. The statute, in relevant part, states:

The district court of the district in which a person resides or is found may order him

to give his testimony or statement or to produce a document or other thing for use

in a proceeding in a foreign or international tribunal, including criminal

investigations conducted before formal accusation. The order may be made...
upon the application of any interested person... .

28 U.S.C. § 1782(a).

An application made pursuant to Section 1782 must satisfy three statutory requirements:
“(1) the person from whom discovery is sought resides (or is found) in the district of the district
court to which the application is made, (2) the discovery is for use in a foreign proceeding before

a foreign tribunal, and (3) the application is made by a foreign or international tribunal or any

 

10 Moreover, the Court only needs to find that the Application meets the statutory requirements with regard to,
and that the discretionary /ntel factors favor, one of the foreign proceedings. See In re Accent Delight Int’l Ltd., 869
F.3d 121, 134-35 (2d Cir. 2017) (upholding Section 1782 discovery order in which the district court analyzed only
one foreign proceeding but permitted use of discovery obtained in additional foreign proceedings that had not been
analyzed). “Where a district court authorizes Section 1782 discovery for use in one foreign proceeding, it need not
analyze every foreign proceeding in which the petitioner is involved under the Section 1782 and Jntel framework.” In
re Sampedro, No, 3:18-MC-47, 2018 WL 5630586, at *2 (D. Conn. Oct. 30, 2018) (citing Accent Delight).

17
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 23 of 49

interested person.” Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir.
2012).

After determining that the three statutory requirements are satisfied, courts must then
consider four discretionary factors in deciding whether to grant a Section 1782 application:
(1) whether the documents or testimony sought are within the foreign tribunal’s jurisdictional
reach, and thus accessible absent Section 1782 aid; (2) the nature of the foreign tribunal, the
character of the proceedings underway abroad, and the receptivity of the foreign government or
the court or agency abroad to U.S. federal-court judicial assistance; (3) whether the Section 1782
request conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of
a foreign country or the United States; and (4) whether the subpoenas contain unduly intrusive or
burdensome requests. See Intel, 542 U.S. at 264-65.

Moreover, courts in the Second Circuit “evaluate discovery requests under section 1782 in
light of the statute’s twin aims of providing efficient means of assistance to participants in
international litigation in our federal courts and encouraging foreign countries by example to
provide similar means of assistance to our courts.” Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d
1095, 1097 (2d Cir. 1995) (citation omitted); see also In re Metallgesellschaft, 121 F.3d 77, 79 (2d
Cir. 1997) (reversing trial court’s denial of Section 1782 application for “failing to take into
consideration the twin aims of the statute in reaching its decision”).

The Supreme Court and Second Circuit have both acknowledged a Congressional intent to
provide a liberal avenue to discovery in aid of foreign and international proceedings. See, e.g.,
Intel, 542 U.S. at 247-48; Brandi-Dohrn, 673 F.3d at 80 (citation omitted) (“[T]he statute has, over
the years, been given increasingly broad applicability.”); Jn re Edelman, 295 F.3d 171, 179-80 (2d

Cir. 2002) (“Congress has expressed as its aim that the statute be interpreted broadly”).

18
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 24 of 49

B. The Applications Meet the Statutory Requirements of Section 1782

The Application satisfies the three statutory requirements of Section 1782: (1) UBS
“sesides” or is “found” in the District of Connecticut; (2) the Requested Discovery is “for use” in
foreign legal proceedings; and (3) Mr. Ancira is an “interested person” in the foreign legal
proceedings.

1. UBS “Resides” or Is “Found” in the District of Connecticut

UBS maintains a place of business in the District of Connecticut — specifically, a branch
located at 677 Washington Boulevard, Stamford, CT 06912 (“Stamford Branch”).'’ The Stamford
Branch, among other things, functions as UBS’s U.S. correspondent bank.'? Upon information
and belief, the Stamford Branch thus processes or “clears” U.S. dollar transactions for UBS’s non-
U.S. operations, including those in Switzerland.

The Second Circuit has held that an entity “resides or is found in” a district if a court can
exercise personal jurisdiction over it. See In re del Valle Ruiz, 939 F.3d 520, 528 (2d Cir. 2019)
(“resides or is found in” standard “extends to the limits of personal jurisdiction consistent with due
process”); see also In re Edelman, 295 F.3d at 178 (noting that “§ 1782(a) supports a flexible
reading of the phrase ‘resides or is found’”). Furthermore, “there must be an ‘affiliation between
the forum and the underlying controversy, principally, [an] activity or an occurrence that takes
place in the forum State.’”” In re del Valle Ruiz, 939 F.3d at 529 (quoting Bristol-Myers Squibb
Co. v. Superior Ct. of Cal., U.S. __, 137 S. Ct. 1773, 1780, 198 L.Ed.2d 395 (2017) (alteration
in original) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919, 131

S.Ct. 2846, 180 L.Ed.2d 796 (2011)). Specifically, the Requested Discovery must proximately

 

a See UBS, “Locations,” https://www.ubs.com/locations.html#stamford/en/ps/all/_en_us_stamford_600-

washington-blvd/41.0477/-73.5441/; see also Sec. Exch. Comm., UBS AG Form 20-F 2020,
https://www.sec.gov/Archives/edgar/data/1114446/00016105202000004 1 /arubsen.htm.

B See, e.g., UBS Correspondent Banks List.

19
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 25 of 49

result from UBS’s contacts with this forum — “[t]hat is, [UBS] having purposefully availed itself
of the forum must be the primary or proximate reason that the evidence sought is available at all.”
Id. at 530; see also Pfaff v. Deutsche Bank AG, No. 20 Misc. 25, 2020 WL 3994824, at *8-9
(S.D.N.Y. July 15, 2020) (finding specific jurisdiction over Deutsche Bank because its silver
trading activities took place on an exchange within the Southern District of New York).

Here, this Court has personal jurisdiction over UBS because it is located in and transacts
business in the District of Connecticut through the Stamford Branch. In addition, because the
Stamford Branch functions as UBS’s U.S. correspondent bank — meaning it clears transfers into
and out of accounts maintained at non-U.S. UBS locations, such as in Geneva, that are
denominated in U.S. dollars — the Requested Discovery regarding the UBS Account and Subject
Transactions proximately results from UBS’s contacts in the District of Connecticut. As such, the
first statutory requirement is satisfied.

2. The Requested Discovery Is “For Use” in a Foreign Proceeding

Under the second statutory requirement, an applicant must demonstrate that the Requested
Discovery is “for use” in a proceeding before a foreign tribunal. See Brandi-Dohrn, 673 F.3d at
80. As discussed further below (1) the Mexican Criminal Proceeding and Spanish Extradition
Proceeding each constitute a “foreign proceeding” under Section 1782;'? and (2) the Requested
Discovery is “for use” in both proceedings.

(a) The Mexican Criminal Proceeding Is a Foreign Proceeding

The Mexican Criminal Proceeding qualifies as a pending proceeding in a “foreign or
international tribunal” for purposes of Section 1782, which explicitly contemplates the inclusion

of “criminal investigations conducted before formal accusation” within its scope. 28 U.S.C. §

 

8 As the Jntel Court made clear, to fall within the ambit of Section 1782, a “foreign proceeding” must be
pending or “within reasonable contemplation.” 542 U\S. at 259.

20
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 26 of 49

1782(a); see also Weber v. Finker, 554 F.3d 1379, 1384 (11th Cir. 2009) (“Congress clearly
intended for § 1782 to facilitate discovery by individuals for use in foreign criminal actions.”).
There is currently an active criminal investigation in México against Mr. Ancira. Mexican Counsel
Decl. { 20; see also supra Section ILC.

U.S. courts routinely grant Section 1782 applications to obtain discovery for use in foreign
criminal proceedings and investigations. See, e.g., In re Berlamont, 773 F.3d 456, 461-62 (2d Cir.
2014) (holding that Section 1782 permitted district court to order the production of discovery for
use in a foreign criminal investigation being conducted by an investigating magistrate); Weber v.
Finker, 554 F.3d at 1384-85 (affirming order granting Section 1782 application filed by defendant
in Swiss criminal action).

(b) The Spanish Extradition Proceeding Is a Foreign Proceeding

The Spanish Extradition Proceeding also qualifies as a proceeding in a “foreign or
international tribunal” for purposes of Section 1782 for two independent reasons. First, the
Spanish Extradition Proceeding squarely relates to, and is effectively an extension of, a pending
criminal investigation: the Mexican Criminal Proceeding. Indeed, the Arrest Warrant and, in turn,
the Extradition Request are based upon the charges underlying the Mexican Criminal Proceeding.
Mexican Counsel Decl. 4 15-20; Spanish Counsel Decl. {] 2, 7; Morillo Decl. {{ 14-23; see also
Section ILC. As with the Mexican Criminal Proceeding, the Spanish Extradition Proceeding
therefore constitutes a “foreign proceeding” under Section 1782. Second, an appeal of anon-U.S.
court order irrespective of the underlying nature of the proceeding (such as Mr. Ancira’s pending
appeal of the decision of the First Court) constitutes a foreign proceeding and in support of which
U.S. courts have granted Section 1782 applications. See, e.g., [PCom GMBH & Co. KG v. Apple

Inc., 61 F. Supp. 3d 919, 923 (N.D. Cal. 2014) (denying motion to quash subpoena served pursuant

21
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 27 of 49

to Section 1782, finding that, although trial in the foreign proceeding had concluded, case remained
pending before an appellate court).

(c) A Potential Amparo Proceeding in Spain Is a Foreign
Proceeding

Alternatively, if Mr. Ancira loses his appeal in the Plenary Court, he intends to file an
amparo in Spain further challenging the decision to extradite him to México (“Spanish Amparo
Proceeding”). Spanish Counsel Decl. JJ 15-17. This also constitutes a foreign proceeding.

As the Intel Court held, although a proceeding for which discovery is sought under Section
1782 must be “within reasonable contemplation,” it need not be “pending” or “imminent.” 542
U.S. at 259. Instead, a Section 1782 applicant only needs to be able to demonstrate “some
objective indicium that the action is being contemplated” (i.e., something “from which it can
determine that the contemplated proceeding is more than just a twinkle in counsel’s eye”). Certain
Funds, Accounts and/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 124 (2d Cir. 2015). Courts
in this Circuit routinely grant Section 1782 applications in support of contemplated litigation. See,
e.g., Inre Hornbeam Corp., 722 F. App’x 7, 9-10 (2d Cir. 2018) (holding that a foreign proceeding
was reasonably contemplated when the applicant “represented that it intended to initiate further
litigation,” and “articulated a theory on which it intended to litigate”).

Here, Mr. Ancira has retained Spanish counsel and intends to file an amparo, if necessary,
to contest further his extradition to México. As such, the Spanish Amparo Proceeding qualifies as
a reasonably contemplated “foreign proceeding” under Section 1782 for which Mr. Ancira can
seek judicial assistance in the United States. See, e.g., In re JK Palm LLC, No. 3:16-MC-171,
2019 WL 2191171, at *4, 6 (D. Conn. Jan. 30, 2019) (finding contemplated lawsuits in the Cayman
Islands, where the petitioner had hired attorneys, investigated parties, and reviewed its own files,

constituted reasonably contemplated foreign proceedings).

22
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 28 of 49

(d) The Requested Discovery Is “For Use” in a Foreign Proceeding

The Requested Discovery is for “use” in both the pending Mexican Criminal Proceeding
and Spanish Extradition Proceeding as well as in the potential Spanish Amparo Proceeding.
Notably, an applicant is not required to show that the information sought would be discoverable
or admissible in the foreign proceeding. See Brandi-Dohrn, 673 F.3d at 82 (“[A]s a district court
should not consider the discoverability of the evidence in the foreign proceeding, it should not
consider the admissibility of evidence in the foreign proceeding in ruling on a section 1782
application.”) (emphasis in original). Rather, an applicant only needs to show that it has “the
practical ability . . . to place a beneficial document — or the information it contains — before a
foreign tribunal.” In re Accent Delight Int’l Ltd., 869 F.3d 121, 131 (2d Cir. 2017) (emphasis in
original). Further, an applicant need not demonstrate that it can only prevail in a foreign
proceeding if it obtains the sought-after discovery. See Mees v. Buiter, 793 F.3d 291, 298 (2d Cir.
2015). Instead, an applicant only needs to show that the sought-after discovery “will be employed
with some advantage or serve some use in the proceeding.” Jd.

As discussed above, the Requested Discovery will be used to support Mr. Ancira’s defenses
in the Mexican Criminal Proceeding and Spanish Extradition Proceeding, and would also be used
in the potential Spanish Amparo Proceeding (i.e., should the Plenary Court affirm the First Court’s
decision to grant the Extradition Request). Mexican Counsel Decl. {f 4, 29-30; Spanish Counsel
Decl. 49 4, 19-20. Mr. Ancira will use the Requested Discovery in the Mexican Criminal
Proceeding to (1) demonstrate, among other things, that the transfers to Tochos Holding were
pursuant to consulting agreements; and (2) argue that the charges against him for money
laundering must therefore be dropped. Mexican Counsel Decl. | 29. Mr. Ancira will similarly
use the Requested Discovery in the Spanish Extradition Proceeding (and Spanish Amparo

Proceeding, to the extent filed) to demonstrate that the Mexican criminal charges pending against

23
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 29 of 49

him are baseless and that extradition is therefore unwarranted and improper. Spanish Counsel

Decl. ¥ 19.
3. Mr. Ancira Is An “Interested Person” in the Foreign Proceedings

Finally, Section 1782 requires persons seeking discovery to show that they possess a
reasonable interest in the foreign proceeding. While Section 1782 broadly covers those with the
right to participate and submit evidence in a foreign proceeding, there is “[n]o doubt litigants are
included among, and may be the most common example of, the ‘interested person[s]’ who may
invoke § 1782.” Intel, 542 U.S. at 256.

Here, Mr. Ancira is (1) a party (i.e., the defendant) in the Mexican Criminal Proceeding;
(2) a party (i.e., the appellant) in the Spanish Extradition Proceeding; and (3) a party in the potential
Spanish Amparo Proceeding (i.e., the petitioner). Mexican Counsel Decl. { 2; Spanish Counsel
Decl. Ff 2, 15. Mr. Ancira is, therefore, an “interested person” under Section 1782. See Intel, 542
U.S. at 256; see also Medeiros v. Int’! Game Tech., No. 2:16-CV-00877, 2016 WL 1611591, at *2
(D. Nev. Apr. 22, 2016) (finding Section 1782 petitioner to be an “interested person” in
proceedings in Brazil in which he was a criminal defendant).

C. The Intel Discretionary Factors Weigh in Favor of Granting the Application

Once the statutory requirements under Section 1782 are met, the Court should consider the
four discretionary Intel factors. 542 U.S. at 264-65. Each of these factors weighs in favor of
granting the discovery requested herein.

First, UBS is not a party to the Foreign Proceedings. Second, there is no reason to believe

 

that the Spanish and Mexican courts would be unreceptive to evidence obtained through Section
1782 discovery. Third, Mr. Ancira is acting in good faith and is not seeking to avoid any foreign
restriction on gathering evidence. Fourth, the Requested Discovery is carefully circumscribed and

targeted to key facts so as to avoid undue burden on UBS.

24
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 30 of 49

1. The First Intel Factor Favors Granting Discovery

The first Jntel factor asks whether the documents or testimony sought are within a foreign
tribunal’s jurisdictional reach, and thus accessible absent Section 1782 aid. Intel, 542 U.S. at 264.
As the Intel Court explained, “when the person from whom discovery is sought is a participant in
the foreign proceeding . . . the need for § 1782(a) aid generally is not as apparent as it ordinarily
is when evidence is sought from a nonparticipant in the matter arising abroad.” Jd.

Here, UBS is not a party to the Mexican Criminal Proceeding or Spanish Extradition
Proceeding (and would not be a party in a potential Spanish Amparo Proceeding) and is therefore
beyond the jurisdiction of the respective Mexican and Spanish courts overseeing each proceeding.
Mexican Counsel Decl. § 32; Spanish Counsel Decl. § 22. As such, this factor weighs in favor of
granting the Application.

2. The Second Intel Factor Favors Granting Discovery

The second Jntel factor asks the Court to examine “the nature of the foreign tribunal, the
character of the proceedings underway abroad, and the receptivity of the foreign government or
the court or agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S. at 264.

The Second Circuit has held that there is a strong presumption that a foreign tribunal will
be receptive to evidence obtained in the United States. See Euromepa, S.A. v. R. Esmerian, Inc.,
51 F.3d 1095, 1102 (2d Cir. 1995) (“Absent specific directions to the contrary from a foreign
forum, the statute’s underlying policy should generally prompt district courts to provide some form
of discovery assistance.”). As a result, a court should deny discovery on the basis of lack of
receptiveness only where it is provided with “authoritative proof that [the] foreign tribunal would
reject evidence obtained with the aid of section 1782.” Jd. at 1100 (emphasis added).

Here, there is no evidence that the courts overseeing the proceedings in México and Spain

would be hostile to any evidence gathered through the Application. To the contrary, the Mexican

25
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 31 of 49

and Spanish courts are each receptive to discovery obtained via Section 1782 and there is no
indication that either would reject evidence collected pursuant to Section 1782. Mexican Counsel
Decl. {] 40-41; Spanish Counsel Decl. { 28.

First, in México, a criminal defendant has a fundamental right to offer evidence during a
criminal proceeding and thus Mexican courts are receptive to evidence obtained through a Section
1782 request. Mexican Counsel Decl. J 34-41. This comports with the findings of numerous
U.S. courts, which have found that, at the very least, there is no indication that Mexican courts
would be unreceptive to discovery gathered abroad. See, e.g., In re Grupo México SAB de CV,
No. 3:14-MC-00073, 2014 WL 12691097, at *3 (N.D. Tex. Oct. 17, 2014) (finding that “there is
no evidence to suggest that the Mexican court is hostile to U.S. federal courts’ assistance under §
1782(a)’”); see In re Samsung Elecs., S.A. de C.V., No. 06-20639-CIV, 2006 WL 8433576, at *2
(S.D. Fla. Apr. 12, 2006) (in denying motion to quash subpoena served pursuant to Section 1782,
noting that, among other things, “neither party argues that Mexican tribunals, or the Mexican
government, are generally unreceptive to assistance from U.S. courts”); Jn re Grupo Qumma, No.
M 8-85, 2005 WL 937486, at *3 (S.D.N.Y. Apr. 22, 2005) (finding no authoritative evidence that
a Mexican court would reject additional evidence gathered through Section 1782 discovery); see
also In re Application of Operacion y Supervision de Hoteles, S.A. de C.V., No. 14 Misc. 82, 2015
WL 82007, at *6 (S.D.N.Y. Jan. 6, 2015) (denying motion to quash subpoena issued under Section
1782 related to letters rogatory from a Mexican court posing questions for one of its cases); Jn re
Request for Int’l Judicial Assistance from the Sixteenth Family Court of the Supreme Court of
Justice of the Fed. Dist., No. 14-MC-80083, 2013 WL 1202545, at *1, 2 (N.D. Cal. Mar. 19, 2014)
(granting Section 1782 application that involved letters rogatory from a Mexican court requesting

relevant documents for one of its cases).

26
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 32 of 49

Second, in Spain, the Plenary Court (the court where Mr. Ancira’s appeal is pending) and
Constitutional Tribunal (the highest court in Spain and in which an amparo would be filed) are
both receptive to new evidence obtained through a Section 1782 request and there is no indication
that they would reject it. Indeed, Article 24 of the Spanish Constitution, which provides for the
fundamental right to present a defense in a criminal matter, allows for the introduction of new
evidence in the Plenary Court. Spanish Counsel Decl. 4] 23-28.

This comports with the findings of numerous courts in this Circuit, which have found that,
at the very least, there is no indication that Spanish courts would be unreceptive to discovery
gathered abroad. See, e.g., In re Sampedro, No. 3:18-MC-47, 2018 WL 5630586, at *4 (D. Conn.
Oct. 30, 2018) (“In the absence of any evidence from the Respondents of a Spanish declaration
that specifically addresses and rejects the use of discovery gathered abroad, and in light of the
policy goals of Section 1782, this factor weighs in favor of granting at least some of Petitioner’s
subpoenaed discovery.”); Jn re Mangouras, No. 17-MC-172, 2017 WL 4990655, at *7 (S.D.N.Y.
Oct. 30, 2017) (“The Court is not aware of any authoritative statement indicating that... the
Spanish courts . . . would be unreceptive to information obtained through the assistance of United
States courts.”); see also Inre Bayer AG, 146 F.3d 188, 196 (3d Cir. 1998) (vacating order denying
Section 1782 discovery that had been sought for use in Spain because “the evidence presented to
the district court strongly suggested receptivity by the Spanish court to the evidence sought by
[Section 1782 applicant] rather than offense”).

As such, this factor weighs in favor of granting the Application.

3. The Third Intel Factor Favors Granting Discovery

The third Jntel factor looks to “whether the § 1782(a) request conceals an attempt to
circumvent foreign proof-gathering restrictions or other policies of a foreign country or the United

States.” Jntel, 542 U.S. at 265. The /ntel Court expressly rejected the notion that Section 1782

27
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 33 of 49

requires that the evidence sought must be discoverable in the foreign proceeding itself. Jd. at 260
(holding that Section 1782 does not impose a “foreign discoverability” requirement that evidence
sought be discoverable under law governing foreign proceedings).'*

The Second Circuit has also held that the specific documents or testimony discovered need
not be admissible abroad. See Brandi-Dohrn, 673 F.3d at 82 (“While /ntel concerned the
discoverability of evidence in the foreign proceeding, we see no reason why it should not extend
to the admissibility of evidence in the foreign proceeding. As in /ntel, there is no statutory basis
for any admissibility requirement.) (emphasis in original). The Second Circuit has further made
clear that there is no requirement that an applicant must first exhaust its discovery remedies in a
foreign court before seeking Section 1782 aid. See In re Metallgesellschaft AG, 121 F.3d at 79
(“[A] ‘quasi-exhaustion requirement,’ finds no support in the plain language of the statute and runs
counter to its express purposes.”) (internal citation omitted).

Here, Mr. Ancira is acting in good faith and the Application does not “attempt to
circumvent” proof-gathering restrictions of Mexican or Spanish courts. Mexican Counsel Decl.
{4 31, 33; Spanish Counsel Decl. {§ 21, 23.

Mexican courts do not prohibit the use of evidence gathered abroad. Indeed, Mexican
courts provide for the submission of evidence, regardless of whether it was obtained from within
the jurisdiction of the tribunal. Mexican Counsel Decl. 41. Similarly, Spanish courts do not
prohibit the use of evidence gathered abroad. Indeed, Spanish courts provide for the submission
of evidence, regardless of whether it was obtained from within the jurisdiction of the tribunal.

Spanish Counsel Decl. 7 28.

 

M4 The Intel Court also cautioned that, although “[a] foreign nation may limit discovery within its domain for
reasons peculiar to its own legal practices, culture, or traditions[,] [such] reasons... do not necessarily signal objection
to aid from United States federal courts.” Jd. at 261.

28
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 34 of 49

As such, this factor weighs in favor of granting the Application.

4, The Fourth Intel Factor Favors Granting Discovery

>

The fourth Inte/ factor looks to whether the requests are “unduly intrusive or burdensome.’
Intel, 542 U.S. at 265. The standard is substantially the same as in ordinary domestic civil litigation
under the Federal Rules of Civil Procedure. See Jn re Bayer AG, 146 F.3d at 195 (“The reference
in § 1782 to the Federal Rules suggests that under ordinary circumstances the standards for
discovery under those rules should also apply when discovery is sought under the statute.”); see
also In re Edelman, 295 F.3d at 178 (applying the Federal Rules of Civil Procedure to Section
1782 discovery requests).

Here, the Requested Discovery is (1) narrowly tailored (e.g., the subpoena references
specific entities, individuals, and transactions about which Mr. Ancira seeks documents and
information);'> (2) temporally limited; (3) non-privileged; (4) easily procured as the documents
and information at issue are maintained in UBS’s regular course of business; and (5) bears directly
on the transactions at issue in the Mexican Criminal Proceeding (e.g., the transfers from AHMSA
to the UBS Account) and, in turn, the Spanish Extradition Proceeding and potential Spanish

Amparo Proceeding. In contrast, whatever burden UBS may incur by producing the Requested

 

15 In addition, during any meet and confer process, Mr. Ancira will provide UBS with search terms (e.g., party
names) to further target and narrow the scope of the subpoena.

29
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 35 of 49

Discovery is both modest and proportionate given the circumstances.!° As such, this factor weighs

in favor of granting the Application.

V. CONCLUSION

For the foregoing reasons, Mr. Ancira respectfully requests that the Court enter an Order
pursuant to Section 1782, granting him leave to serve a subpoena on UBS for the Requested

Discovery and any other further relief the Court deems appropriate.

 

16 To the extent that the Court finds that the discovery requests are overbroad, it need not deny the Application
altogether; rather, it may exercise its authority under Federal Rule of Civil Procedure 26 to limit the requests, thereby
reducing the burden on UBS. See In re Malev Hungarian Airlines, 964 F.2d 97, 102 (2d Cir. 1992) (“On remand, we
wish to note that the district court can utilize its powers under the Federal Rules of Civil Procedure to lessen
significantly the burden of handling this discovery.”); see also Fed. R. Civ. P. 26(b)(2)(C)(i); Fed. R. Civ. P. 26(c).
In addition, once the subpoena is served upon UBS, if there are ways in which the discovery requests can be more
finely focused to reduce any burdens while still providing Mr. Ancira with the documents and information he requires,
Mr. Ancira will, in good faith, meet and confer with UBS to address any such burdens. That said, however, there is
no reason to believe that the Requested Discovery is, in any way, unduly burdensome. Furthermore, Mr. Ancira is
willing to enter into a protective order should the Requested Discovery be granted in order to protect third-party,
confidential or sensitive information.

30
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 36 of 49

Dated: September 3, 2020

BY:

/s/ Kevin M. Smith

 

Kevin M. Smith (ct24774)
David Norman-Schiff (ct30082)
WIGGIN AND DANA LLP
One Century Tower

265 Church Street

New Haven, Connecticut 06510
Telephone: (203) 498-4400
ksmith@wiggin.com
dnorman-schiff@wiggin.com

 

Juan P. Morillo (pro hac vice admission pending)
Jeanhee Hong (pro hac vice admission pending)
Kristin T. Casey (pro hac vice admission pending)
QUINN EMANUEL URQUHART &
SULLIVAN, LLP

1300 I Street NW, Suite 900

Washington, District of Columbia 20005-3314
Telephone: (202) 538-8000
juanmorillo@quinnemanuel.com

 

jeanheehone@quinnemanuel.com
kristincasey@quinnemanuel.com

Lucas Bento (pro hac vice admission pending)
QUINN EMANUEL URQUHART &
SULLIVAN, LLP

51 Madison Avenue, 22nd Floor

New York, New York 10010

Telephone: (212) 849-7000
lucasbento@quinnemanuel.com

Attorneys for Applicant Alonso Ancira Elizondo

31
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 37 of 49
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 38 of 49

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

IN RE: UNITED STATES DISTRICT COURT

EX PARTE APPLICATION OF ALONSO for the
TO OBTAIN DISCOVERY FOR USE IN
FOREIGN PROCEEDINGS PURSUANT
TO 28 U.S.C. § 1782

Plaintiff

v. Civil Action No.

 

Nee ee ee ee es

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: UBS AG

 

(Name of person to whom this subpoena is directed)

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A.

 

Place: Wiggin and Dana LLP Date and Time:

One Century Tower, P.O. Box 1832 .
New Haven, CT 06508-1832 09/28/2020 10:00 am

 

 

 

Cl Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

CLERK OF COURT
OR

 

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Alonso Ancira Elizondo , who issues or requests this subpoena, are:

Kevin M. Smith and David Norman-Schiff, Wiggin and Dana LLP, One Century Tower, PO Box 1832, New Haven, CT

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 39 of 49

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on. (date)

(1 I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) > Or

 

[ I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc.:
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 40 of 49

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense,

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions, A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena, The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—-or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c); :

(iii) requires disclosure of privileged or other protected matter, ifno
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifving Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(41) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form, The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2\(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—-and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 41 of 49

SCHEDULE A
REQUESTS FOR PRODUCTION FROM UBS AG

DEFINITIONS
Unless otherwise defined, all words and phrases used in these requests for production
(“Requests”) shall be accorded their usual meaning and shall be interpreted in their common,
ordinary sense. As used herein, the words set forth below shall be defined as follows:
1, The obligations and rules of construction set forth in Local Rule 26 are incorporated in this
Request, including as to the term “concerning.”
2. “Agreement” is used in its broadest ordinary sense and shall mean any oral or written act

or arrangement regarding a course of action, including but not limited to Contracts (as

defined below).
3. “Communication” has the same meaning as that set forth in Local Rule 26.
4, “Contract” is used in its broadest ordinary sense and shall mean a legally binding

Agreement between two or more persons.

5. “Document” has the same meaning as that set forth in Local Rule 26.

6. “Emilio Lozoya” shall mean Emilio Ricardo Lozoya Austin, the former beneficial owner
of the UBS Account.

7. “Gilda Lozoya” shall mean Gilda Susana Lozoya Austin, Emilio Lozoya’s sister and

beneficial owner of the UBS Account.

8. “Invoice” is used in its broadest ordinary sense and shall mean a list of goods shipped or
services provided and amounts owed for same.

9. “Subject Transactions” shall mean (i) five transfers from Altos Hornos de México, S.A.B.
de C.V. ““AHMSA”) to the UBS Account; and (ii) two transfers from the UBS Account to

Intercam Casa de Bolsa SA de CV / Maria del Carmen Ampudia Cardenas (No. 36888689).
 
 

Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 42 of 49

Figure 1 lists the Subject Transactions, which, upon information and belief, are all

denominated in U.S. dollars (“USD”) and thus likely to have been cleared by UBS’s

Stamford branch.

Figure ie lise gue vrata

 

Date Amount

 

 

(Approximate) Sender Recipient (USD)
June 12, 2012 AHMSA UBS Account 500,000
November 1, 2012 AHMSA UBS Account 1,000,000

 

Intercam Casa de Bolsa SA de
CV / Maria del Carmen

 

 

 

 

 

November 7, 2012 UBS Account Ampudia Cardenas (No. 1,500,000
36888689)

November 9, 2012 AHMSA UBS Account 1,000,000
Intercam Casa de Bolsa SA de
CV / Maria del Carmen

November 13, 2012 UBS Account Ampudia Cardenas (No. 1,080,000
36888689)

November 16,2012 , AHMSA UBS Account 100,000

November 28, 2012 |, AHMSA UBS Account 800,000

 

 

 

 

 

10.

11.

“Tochos Holding” shall mean: (i) Tochos Holding Limited, a British Virgin Islands
(“BVI”) company; (ii) any parents, subsidiaries, affiliates, segments, or divisions both
presently existing and those that previously existed of Tochos Holding Limited; and/or
(iii) any present or former officers, directors, employees, consultants, contractors, agents,
members of the board of directors, or members of the board of trustees of Tochos Holding
Limited.

“Transaction(s)” shall mean all deposits, withdrawals, incoming wire transfers, outgoing

wire transfers, charges, payments, purchases, returns, bank fees, checks, letters of credit,
12.

13.

14.

15,

16.

17.

Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 43 of 49

and drafts typically made between a customer of a bank (including a foreign bank) and the
bank itself.

“Transactional Data” shall include information regarding each transaction, including but
not limited to sender, recipient, amount, date, counterparty bank and correspondent bank.
“UBS Account” shall mean the account at UBS for Tochos Holding with International
Bank Account Number (“IBAN”) CH610024024088097460T.

“UBS Account Representatives” shall include accountholder(s), beneficial owner(s),
authorized signator(ies) and power(s) of attorney, or any other party (not employed by
UBS) with authority to access information and documents concerning, and direct activity
for, the UBS Account.

“You,” “Your” and/or “UBS” shall mean UBS AG and any parents, subsidiaries, affiliates,
branches, segments, or divisions both presently existing and those that previously existed,
and any present or former officers, directors, employees, consultants, contractors, agents,
members of the board of directors, or members of the board of trustees for UBS AG.

The terms “any” and “each” should be understood to include and encompass “all.”

Where appropriate, the singular form of a word should be interpreted in the plural and vice

versa, to acquire the broadest possible meeting.
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 44 of 49

INSTRUCTIONS
The obligations and rules of construction set forth in Rule 45 of the Federal Rules of Civil
Procedure are incorporated in this Request. A copy of Rule 45 sections (c), (d), (e) and (g)
is attached to the subpoena.
Unless otherwise stated in a specific Request, these Requests seek responsive information
and Documents authored, generated, disseminated, drafted, produced, reproduced, or
otherwise created or distributed from March 1, 2012 through August 31, 2013.
With respect to the Documents produced, You shall produce them as they are kept in Your
usual course of business, including, if applicable, in their native format. A draft of a
Document is unique and separate from the final version of that Document. All drafts of
each Document are to be produced, without abbreviation or redaction.
Each Request seeks production of each Document in its entirety, without abbreviation or
redaction, including, without limitation, all attachments, transmittal sheets, notes, cover
letters, exhibits, enclosures, and all drafts and non-identical copies of each Document.
Documents attached to each other shall not be separated and shall be produced together.
A Document with handwritten, typewritten or other recorded notes, editing marks, etc., is
a separate, unique Document and is not, and shall not be deemed to be, identical to one
without such modifications, additions, or deletions.
Each Request shall be construed independently, and no Request shall be viewed as limiting
the scope of any other Request.
Ifno Documents are responsive to a particular Request, You are to state that no responsive

Documents exist for that particular Request.
10.

11.

12.

Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 45 of 49

If any Document or any part of a Document responsive to a Request is withheld from
production on the basis of any claim of privilege, You shall submit, in lieu of such
Document, a written statement identifying: (i) the nature of the privilege (including
attorney work product) that is being claimed; (11) the general subject matter of the
Document and a description of the file or other location where it was found; (iii) the type
or general nature of the Document (i.e., whether it is a letter, memorandum, invoice, email)
and the number of pages of which it consists; (iv) the date of the Document; (v) the
author(s) and recipient(s) of the Document; and (vi) the addresses of the Document and
any other recipients.

You are further requested to provide all non-privileged portions of Documents containing
material over which a claim of privilege has been asserted by excising, concealing, or
otherwise protecting the portions for which a privilege is asserted, but only to the extent
that such excise, concealment, or other protection is strictly necessary for the purposes of
the claim of privilege.

The Requests in this Schedule A are continuing in nature. If, after producing the requested
Documents, You obtain or become aware of any further responsive Documents, You must
produce to Defendant such additional Documents.

Unless otherwise indicated, the Documents requested include all Documents in Your
possession, custody, or control. Without limitation of the terms “possession, custody, or
control,” as used in the preceding sentence, a Document is in Your possession, custody, or
control if You have actual possession or custody or the right or practical ability to obtain
the Document or a copy thereof upon demand from one or more of Your affiliates, parents,

subsidiaries, divisions, related companies, predecessors-in-interest, officers, directors,
13.

14.

Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 46 of 49

employees, agents, consultants, representatives, independent contractors, advisors,
attorneys, or any other person or public or private entity that has actual physical possession
thereof.

If a Document is partially responsive, the whole Document shall be produced with no
redactions for responsiveness.

Any responsive Documents are to be promptly produced to the attention of Mr. Ancira’s
counsel: Kevin M. Smith and David Norman-Schiff, Wiggin and Dana LLP, One Century

Tower, 265 Church Street, New Haven, Connecticut, 06510.
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 47 of 49

CATEGORIES OF DOCUMENTS TO BE PRODUCED

All Transactional Data for the UBS Account from March 1, 2012 through August 31, 2013,

including but not limited to incoming and outgoing wire, securities and cash transfers,

irrespective of currency.

All Documents and Communications concerning the Subject Transactions from March 1,

2012 through August 31, 2013 (unless otherwise specified), including but not limited to:

a.

b.

Transactional Data;

Copies of all SWIFT Message Type (“MT”) 100s, 200s and 900s relating to each
Subject Transaction;

Any Documents and Communications concerning the (4) amount of each
Transaction; (ii) date of each Transaction; (iii) originating (in the case of inflows)
or recipient (in the case of outflows) account(s) for each Transaction;
(iv) beneficial owner(s) of the originating or recipient account(s) for each
Transaction; (v) identity of intermediary bank(s) for each Transaction; (vi) stated
purpose or reason for each Transaction, and any other details relating thereto;
(vii) special instructions relating to each Transaction; and (viii) any other details
provided for each Transaction;

Any Documents and Communications between UBS and UBS Account
Representatives as well as those exchanged among UBS employees (e.g., between
Compliance Officers and the relationship managers (“RM[s]”) for the UBS
Account) regarding the Subject Transactions, including but not limited to
discussions concerning the purpose, origin (in the case of inflows) or destination

(in the case of outflows) of the Transactions;
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 48 of 49

e. Any Contracts, Agreements or Invoices relating to, supporting, or purporting to
justify each Subject Transaction;

f. Any Documents and Communications concerning the identity of the individuals or
entities that approved and/or authorized each Subject Transaction, including but not
limited to Communications exchanged between UBS and UBS Account
Representatives and internally among UBS employees;

g. Any Documents and Communications concerning due diligence performed by UBS
in connection with the Subject Transactions from March 1, 2012 through the
present, including but not limited to Communications exchanged between UBS and
UBS Account Representatives and internally among UBS employees;

h. Any Documents and Communications concerning any Know-Your-Customer
(“KYC”) information relating to the individuals or entities that approved and/or
authorized each Subject Transaction, including but not limited to copies of UBS
due diligence reports, third-party reports (if any) and information that UBS
identified through open source searches (e.g., WorldCheck, Lexis-Nexis, Google),
both at the time of account opening and in connection with periodic client reviews
post-account opening (if any), as well as Communications exchanged between UBS
and UBS Account Representatives and internally among UBS employees;

i. Any Documents and Communications concerning any anti-money laundering
(“AML”) alerts triggered by UBS’s transaction monitoring system in connection
with the Subject Transactions (including copies of the AML alerts and explanations

provided in response to any such alerts by UBS personnel and UBS Account
Case 3:20-mc-00071-TOF Document 1-1 Filed 09/03/20 Page 49 of 49

Representatives) and any AML and due diligence investigations that UBS
conducted in connection with each such alert;

j. Any Documents and Communications concerning any suspicious activity reports
(“SARs”) filed with the relevant money laundering authority in connection with
each Subject Transaction from March 1, 2012 through the present; and

k. Any other Documents and Communications concerning any divergent, errant, or

otherwise suspicious Subject Transaction(s).
